FRIEDMAN, Circuit Judge, dissenting:
In my opinion, United States v. Hermanek, 289 F.3d 1076 (9th Cir.2002), calls for reversal of the district court’s order suppressing the wiretaps.
*20In United States v. Ojeda Rios, 495 U.S. 257, 266, 110 S.Ct. 1845, 109 L.Ed.2d 224 (1990), the Supreme Court fifteen years ago addressed the question whether sequential wiretap authorization orders constituted “extension[s]” of prior orders and therefore extended the time for sealing the earlier ones. The government contended that “its delays were the result of a good-faith, objectively reasonable misunderstanding of the statutory term ‘extension,’ ” since “the attorney supervising the investigation and electronic surveillance of respondents believed that he was not required to seek sealing of the tapes until there was a meaningful hiatus in the investigation as a whole.” Id. at 265-66, 110 S.Ct. 1845. The Court held, however, that although two decisions of the Second Circuit, from whence the case had come, did not establish the government’s legal theory, that
the cases do support the conclusion that the “extension” theory now pressed upon us was objectively reasonable at the time of the delays. Thus, we conclude that the excuse now advanced by the Government is objectively reasonable. In establishing a reasonable excuse for a sealing delay, the Government is not required to prove that a particular understanding of the law is correct but rather only that its interpretation was objectively reasonable at the time.
Id. at 266,110 S.Ct. 1845.
The Court remanded the case to the Second Circuit “for a determination whether the Government’s explanation to the District Court substantially corresponds to the explanation it now advances.” Id. at 267,110 S.Ct. 1845.
Hermanek involved the application of the statutory sealing requirements to intercepted cell phone communications. This court first held that “an order is an extension of an earlier order only if it authorizes continued interception of the same location or communications facility specified by the prior order,” 289 F.3d at 1086, and that under Ojeda Rios “the later orders were not extensions within the meaning of § 2518(8)(a).” Id. at 1087. The court then ruled that the “government’s explanation” that it “mistaken[ly] belie[ved] that it could delay sealing the 8340 recordings because the later orders were extensions,” “was objectively reasonable. Before today, the meaning of the term extensions was an open question in this Circuit.... We therefore affirm the district court’s denial of appellants’ motion to suppress the 8340 recordings.” Id. at 1088. In so holding, this court followed and applied the Supreme Court’s ruling in Ojeda Rios that the government’s theory that the later wiretap authorizations were “extension[sj” of the earlier ones “was objectively reasonable at the time of the delays” and therefore could constitute “a reasonable excuse for a sealing delay.” 495 U.S. at 266,110 S.Ct. 1845.
Hermanek thus held that the government’s mistaken belief that the later authorizations were “extension[s]” of the earlier authorizations constituted a “reasonable explanation” for the delay in sealing the tapes.
This is also the situation in the present case. In his declaration, FBI Special Agent Taglioretti, who was in charge of the wiretap investigation here, explained that he delayed sealing because the six wiretaps involved
were all part of the same wiretap investigation involving the same individuals and/or targets and these individuals were all part of the same criminal enterprise, wiretaps TT4 through TT7 were extensions of TT1 and TT2 within the meaning of the Title III regulations. I believed that I could wait until immediately after April 21, 2001, to seal all of the tapes obtained as a result of the overall wiretap investigation.
*21Taglioretti thus delayed sealing the four later tapes because he believed that they were “extensions of’ the original authorizations “within the meaning of the Title III regulations.”
The court concludes its opinion in the present case:
In this case, unlike the situation in United States v. Hermanek, 289 F.3d 1076 (9th Cir.2002), the agent could not reasonably have believed that the wiretaps pursuant to Order “4” were extensions of the taps pursuant to Order “3.” Order “4” pertained to different phones owned by different individuals.
Although this distinction may be relevant in determining whether the later wiretap authorizations were “extensions” of the earlier ones, I do not understand how it establishes that the agents mistaken belief that they were “extensions” was unreasonable. Indeed, there was one individual (Luong) who was the subject of both wiretaps (authorized by orders “3” and “4”). The presence of the same individual in both wiretaps would give the agent some basis for believing that the latter wiretap was an extension of the former.
The wiretaps and the sealing delays in the present case all occurred before Her-manek was decided. In this case, as in Hermanek, “the meaning of the term extensions was an open question” in this circuit when the agent delayed sealing the tapes in the mistaken belief that the subsequent authorizations were extensions. It therefore follows that the district court should not have suppressed the tapes for failure to seal them immediately.